internal_revenue_service number info release date conex-146357-03 cc ita b2 uil date dear this letter is in response to your letter to the secretary_of_the_treasury dated date concerning the you asked that we review the tax-exempt status of under sec_501 of the internal_revenue_code in light of the closing of founder programs in other countries and the recent arrest of a the exempt_organizations eo function of the tax-exempt and government entities division of the irs has an ongoing examination program to ensure that exempt_organizations continue to meet the requirements for tax-exempt status whenever the irs receives information about an organization that raises questions about its continued exempt status the information is forwarded to the eo examinations office in dallas to determine if it warrants an examination we have sent a copy of your inquiry to the dallas office you also asked for a detailed analysis of the deductibility as medical_care expenses for the cost of tuition meals lodging and transportation of students at programs according to their web site all the programs and schools are you enclosed specific information concerning claims that the cost of the program run by the is deductible under sec_213 this residential program lasts a year or less the program accepts individuals who have a history of behavioral and or emotional problems individuals who are admitted are considered to be hard to control many of them have a history of the principal reason for enrollment is to use program resources to treat or alleviate behavioral emotional and or addictive conditions educational_services are provided as an incidental component to the overall care provided no one is accepted primarily for academic purposes the program strives to affect permanent change in the individuals by having them participate in a variety of therapeutic experiences the program is holistic in nature and consists of group counseling with a licensed counselor individual counseling family therapy social interaction counseling and when necessary commitment for short-term stays in local psychiatric hospitals to deal with severe cases of depression attempts at self-inflicted wounds etc in addition various forms of educational activities are used including art therapy by a professional artist cultural therapy to broaden awareness and appreciation of the arts and educational therapy by a certified teacher based on this information some of the expenses may be deductible as medical_care expenses sec_213 allows taxpayers to deduct expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent if the expenses exceed percent of adjusted_gross_income medical_care is defined as including the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 an individual who actually receives medical_care may deduct the cost however it does not follow that a program that provides medical_care to some participants necessarily provides medical_care to all participants each individual’s expenses must be considered separately and an important distinction must be made between treating medical problems and providing discipline for persons who are hard to control in revrul_58_280 1958_1_cb_157 we discussed four levels of care when an individual is in an institution because the availability of medical_care in the institution is a principal reason for his presence there the entire cost of medical_care is deductible because meals_and_lodging are furnished as a necessary incident while the individual requires continual medical_care these expenses are for medical_care in other words medical_care includes the entire cost of institutional care for a person who is mentally ill and unsafe when left alone while ordinary education is not medical_care the cost of medical_care is considered to include the cost of attending a special_school for a mentally or physically handicapped_individual if the resources of the institution for alleviating the mental or physical handicap are a principal reason for his presence there in this case the cost of attending such a special_school will include the cost of meals_and_lodging if supplied and the cost of ordinary education furnished which is incidental to the special services furnished by the school thus the cost of medical_care includes the cost of attending a special_school designed to compensate for or overcome a physical handicap in order to qualify the individual for future normal education or for normal living such as a school for the teaching of braille or lip reading similarly care supervision treatment and training of a mentally retarded individual at an institution is within the meaning of the term medical_care when an individual is in an institution and the availability of medical_care in that institution is not a principal reason for his presence there only the cost of care in the institution attributable to medical_care is allowed as a deduction the cost of meals_and_lodging at the institution in this case are not considered a cost of medical_care for example an individual is in a home for the aged for personal or family considerations and not because he requires medical or nursing attention in this case deductible medical_expenses consist only of the cost for care attributable to medical_care or nursing attention furnished to him in the nursing home the cost of his meals_and_lodging at the home are not considered a cost of medical_care in cases involving the costs of sending a problem child to a special_school where the curriculum and disciplinary methods employed have a beneficial effect on the child's attitude these costs are not deductible as a medical expense thus whether someone is attending the program to receive medical_care is a question of fact that must be determined for each individual a person attending for treatment of drug dependency for example is there primarily to treat a medical_condition behavior modification to break the addiction habit is a recognized form of medical_care thus the fees for attendance and the cost of meals_and_lodging are all deductible medical_care expenses the fact that the program refers to the cost of attendance as tuition is not a factor as the fee appears to cover activities different from normal educational classes what matters is that the person is in the program to receive medical_care on the other hand a person attending the program to resolve bad personal attitudes in a structured environment does not receive medical_care and none of the expenses are deductible this form of behavior modification does not treat a medical_condition we are unable to determine whether the program provides special education in the second category described above and in sec_1_213-1 of the income_tax regulations there is no description given of services provided to train an individual to overcome a handicap such as blindness however if the program did provide such services to an individual in need of them the cost would be deductible medical_care transportation_expenses must be both primarily for and essential to medical_care to be deductible as medical_expenses under sec_213 thus whether particular transportation costs are deductible depends on the specific facts i hope this information is helpful please call me or if you have any questions sincerely clifford m harbourt senior technician reviewer office of associate chief_counsel income_tax accounting
